
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Ms. Moore of
			 Wisconsin (for herself and Mr.
			 McHenry) submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing support for designation of a
		  National Lao-Hmong Recognition Day.
	
	
		Whereas the Lao-Hmong, which means free
			 people, are Laotian members of the Hmong tribe and are noted for their
			 warrior tradition, loyalty, and bravery;
		Whereas beginning in 1960, the United States recruited
			 thousands of the Lao-Hmong to fight against the Communist Pathet Lao and North
			 Vietnamese Army regulars in Laos;
		Whereas the United States relied heavily on the Lao-Hmong
			 Special Guerrilla Units to engage in direct combat with North Vietnamese troops
			 from 1960 to 1975;
		Whereas the Lao-Hmong conducted tactical guerrilla
			 actions, flew thousands of deadly combat missions in support of the Armed
			 Forces and the Central Intelligence Agency, and fought in conventional and
			 guerrilla combat clashes with extreme casualties;
		Whereas the Lao-Hmong, although outnumbered, fought
			 against enemy forces to disrupt the flow of troops and war supplies along the
			 Ho Chi Minh Trail;
		Whereas the Lao-Hmong protected United States personnel,
			 guarded United States Air Force radar installations, gathered critical
			 intelligence about enemy operations, and undertook rescue missions to save the
			 lives of downed United States pilots;
		Whereas more than 35,000 of the Lao-Hmong lost their
			 lives, and many more were seriously injured and disabled;
		Whereas thousands of Lao-Hmong suffered grievous injuries
			 and permanent disabilities, and thousands more were captured and sent to
			 concentration camps;
		Whereas after the conclusion of the war, many Lao-Hmong
			 soldiers were the victims of acts of retribution and atrocities by the Pathet
			 Lao, causing many of the Lao-Hmong to flee to neighboring Thailand and become
			 refugees; and
		Whereas beginning with the City Council of Golden,
			 Colorado, in 1995, various State and local governments have issued
			 proclamations declaring July 22 as Lao-Hmong Recognition Day,
			 and the establishment of a National Lao-Hmong Recognition Day
			 would recognize the bravery, sacrifice, and loyalty to the United States
			 exhibited by the Lao-Hmong in Southeast Asia: Now, therefore, be it
		
	
		That Congress—
			(1)expresses support for the designation of
			 National Lao-Hmong Recognition Day; and
			(2)requests that the President issue a
			 proclamation calling upon the people of the United States to observe
			 National Lao-Hmong Recognition Day with appropriate ceremonies
			 and activities.
			
